Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks, “Applicant Arguments/Remarks Made in an Amendment” received on 06/23/2021 were persuasive. Specifically, Applicant’s remarks on pages 7-8 state that the prior art does not and would not be capable of detecting narrow-band UV photons. Examiner Gartrelle agrees. 
Applicant’s remarks clearly and effectively discuss the current invention and how the amendments overcome the prior art references with a detailed review of the prior art references, specifically on pages 8-23. Examiner Gartrelle agrees with this assessment of the prior art references. A new search was performed, however, the amendments not only overcome the cited prior art but any additional prior art that was reviewed. 
Therefore, the claim features of a UV sensor capable of detecting narrow-band UV photons in addition to a reflective parabolic dish when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. While this is examiner’s statement of reasons for allowance, the best statement of reasons for allowance can be seen within Applicant’s remarks, specifically on pages 7-23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/
Examiner, Art Unit 3661
8/13/2021
/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661